Citation Nr: 0409053	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right hand.


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
from the Regional Office in Newark, New Jersey (RO).   




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and Charles v. Principi, 
16 Vet. App. 370 (2002).  Such notification includes 
informing the veteran and his/her representative of the VCAA, 
the criteria used to adjudicate the appealed claim(s), the 
type of evidence needed to substantiate the issue(s), as well 
as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that, in connection with an earlier 
claim filed by the veteran regarding entitlement to service 
connection for a hand fungus, he notified the RO that he 
received inpatient treatment at an Aid Station in Gorizia, 
Italy.  More recently, in his notice of disagreement (NOD) 
dated in January 2003, the veteran claimed he received 
treatment for frostbite of both hands in an army medical 
facility on the Italian Yugoslavian border.  The veteran 
stated that he served in this area from November 1945 to 
January 1946.  In addition, earlier correspondence indicates 
the veteran served in Company I of the 349th Infantry 
Battalion, 88th Division, Gorizia, Italy.

On remand, therefore, the RO should attempt to procure all 
available morning reports for the veteran's unit for the time 
period of November 1945 through January 1946.  In addition, 
the Board notes that on July 12, 1973, a fire at the National 
Personnel Record Center (NPRC) destroyed about 80 percent of 
the records for Army personnel discharged between November 1, 
1912 and January 1, 1960.  Furthermore, a review of the 
veteran's service medical records contained in the file shows 
what appears to be fire damage.  As a result, the RO should 
also attempt to find these records in alternate locations and 
should document its efforts to do so in the claims file. 

Accordingly, to ensure due process, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part:

1.		The RO should make as many attempts 
as necessary to procure any available 
morning reports for the veteran's unit, 
which he identifies as "Company I, 349th 
Battalion, 88th Division" for the time 
period November 1945 through January 1946.  
All such available records should be 
associated with the veteran's claims 
folder.  If no such records exist, or if 
the RO is not able to obtain these 
records, it should note that in the 
veteran's claims file.  

2.		The RO should make as many attempts 
as necessary to procure any available 
medical reports associated with the 
veteran's receipt of medical treatment 
while serving in Italy from November 1945 
to January 1946.  The Board notes that 
since these records may have been 
destroyed in the July 1973 fire at the 
NPRC, the RO is instructed to attempt to 
obtain the veteran's records from an 
alternate location, including requesting 
sick reports for this veteran.   All such 
available records should be associated 
with the veteran's claims folder.  If no 
such records exist, or if the RO is not 
able to obtain these records, it should 
note that in the veteran's claims file.  

3.	After any documents obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pertinent VA 
examination for an opinion as to whether 
his cold injury to both hands is 
etiologically related to his service.  
The Board notes that in the April 2002 VA 
examination prepared in connection with 
this claim, the examiner indicates that 
she did not review the veteran's C-file.  
The claims folder and a copy of this 
Remand must be made available to the 
examiners and reviewed prior to the 
conduction of an examination of the 
veteran.  The examiner's review of these 
materials should be noted in the 
examination report.  In addition, any 
testing deemed necessary, including X-
rays, should be performed.  The examiner 
should review the results of any testing 
prior to reaching a conclusion and should 
indicate this in his or her report.  

In addition, it would be helpful to the 
Board if the examiner's opinions used the 
language "unlikely," "as likely as not" 
or "likely."  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical findings 
of record.  The examiner also should 
provide complete rationale for all 
conclusions reached. 

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

5.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of frostbite of 
the right hand.  To the extent the claim 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above, if it is 
conducted as well as the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


